 



Exhibit 10.1
INTERCREDITOR AGREEMENT
THIS INTERCREDITOR AGREEMENT, dated as of May 4, 2005, (this “Agreement”), is
entered into by and between VESTIN MORTGAGE, INC., a Nevada corporation (“Vestin
Mortgage”), VESTIN FUND I, LLC, a Nevada limited liability company (“Vestin
Fund I”) and VESTIN FUND II, LLC, a Nevada limited liability company (“Vestin
Fund II”) whose principal place of business and post office address is 8379 West
Sunset Road, Las Vegas, Nevada 89113, (individually, “Lead Lender, or
collectively, “Lead Lenders” and OWENS FINANCIAL GROUP, INC., a California
corporation (“Owens Financial”) and Owens Mortgage Investment Fund, a California
Limited Partnership (“Owens Mortgage Investment Fund”) whose principal place of
business and post office address is 2221 Olympic Boulevard, Walnut Creek,
California 94595, (individually, a “Lender”, or collectively, “Lenders”)
RECITALS:
A.
  Vestin Fund I is an SEC registered direct participation program that provides
financing secured by deeds of trust or mortgages on real property.  
B.
  Vestin Fund II is a SEC registered direct participation program that provides
financing secured by deeds of trust or mortgages on real property.  
C.
  Vestin Mortgage is the Manager for Vestin Fund I and Vestin Fund II.  
D.
  Owens Mortgage Investment Fund is a SEC registered public partnership that
provides financing and owns notes secured by deeds of trust or mortgages on real
property.  
E.
  Owens Financial is the General Partner of Owens Mortgage Investment Fund.  
F.
  Owens Financial and Owens Mortgage Investment Fund have agreed to fund a
$5,000,000.00 portion of a $20,800,000.000 loan to Desert Land Holdings, LLC, a
California limited liability company, a loan originated by Vestin Mortgage, Inc.
 
H.
  The Lead Lenders and Lenders enter into this Agreement to, among other things,
further define their respective rights, duties, authorities and responsibilities
regarding their proposed shared interests in the and to define the priority of
payment for all of the proceeds from the assigned participation in the loan.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, and based upon the foregoing Recitals which are
an integral part of this Agreement, as well as the mutual covenants and promises
contained herein, Vestin Mortgage, Vestin Fund I, Vestin Fund II, Owens
Financial, and Owens Mortgage Investment Fund hereby agree as follows:

-1-



--------------------------------------------------------------------------------



 



SECTION 1. DEFINITIONS
     Section 1.1 Definitions. All capitalized terms used in this Agreement shall
have the meanings assigned to them below in this Section 1 or in the provisions
of this Agreement referred to below:
     “Agreement” shall mean this Intercreditor Agreement as amended, modified or
restated in accordance with the terms hereof.
     “Assignment” shall mean the actual recorded assignment of a specific
percentage interest in a “Loan”.
     “Bankruptcy Proceeding” shall mean, with respect to any Person, a general
assignment by such Person for the benefit of its creditors, or the institution
by or against such Person of any proceeding seeking its relief as debtor, or
seeking to adjudicate such Person as bankrupt or insolvent, or seeking
reorganization, arrangement, adjustment or composition of such Person or its
debts, under any law relating to bankruptcy, insolvency, reorganization or
relief of debtors, or seeking appointment of a receiver, trustee, custodian or
other similar official for such Person or for any substantial part of its
property.
     “Borrowers” shall mean any person or entity that obligates itself or its
property as security for a “Loan”.
     “Collateral” shall mean all the real and personal property collateral under
the Loan Documents.
     “Default” shall mean any event or condition, the occurrence of which would,
with the lapse of time or the giving of notice, or both, pursuant to the “Loan
Documents” constitute an Event of Default.
     “Interest Rate” shall mean the rate of interest paid to Owens Financial or
Owens Mortgage Investment Fund for their “Participation Interest” in the “Loan”.
This rate shall be a fixed rate for the duration of the “Loan” at 14.0%.
Interest shall be paid at the rate of 10.0%, with the remaining 4.0% to be paid
upon the maturity of the Loan.
     “Late Charges” shall mean the late charges and or default rate charged to
Borrowers in the event of default or late payments under the “Loan Documents”.
     “Lead Lender and Lead Lenders” shall mean Vestin Mortgage, Vestin Fund I,
Vestin Fund II or any successor lead lender.
     “Lender and Lenders” shall mean Owens Financial or Owens Mortgage
Investment Fund or their assignee.
-2-



--------------------------------------------------------------------------------



 



      “Loan Documents” shall mean all of the various notes, deeds of trusts,
guarantees, title policies, security agreements, loan agreements, assignment of
rents and profits, and whatever documents are in existence to protect and secure
the repayment of the Borrowers obligations under the note.
      “Loan” shall mean the note, and all of the documents and agreements that
evidence and secure the debt of the “Borrowers”.
      “Priority of Payment” shall mean the order in which payments are made to
the “Lead Lender” and to the “Lender”.
      “Participation Interest” shall signify amount in dollars of the
“Assignment” owned by Owens Financial and Owens Mortgage Investment Fund in the
“Loan”.
      1.2     Effectiveness of this Agreement. The effectiveness of this
Agreement is conditioned upon (a) the execution and delivery of this Agreement
by the Lead Lenders and the Lenders, (b) the execution, delivery and
effectiveness of the Loan Documents by the Lead Lenders, and the payment of the
Participation Interest by Lenders to the Lead Lenders.
SECTION 2. RELATIONSHIP AMONG LENDERS
      2.1     Restrictions on Actions. Lead Lenders agree that, so long as any
portion of a Loan is outstanding or unpaid they shall, for the benefit of
Lenders, except as permitted under this Agreement:


  (a) Notify Lenders before taking or filing any action, judicial or otherwise,
to enforce any rights or pursue any remedy under the Loan Documents, except for
delivering notices hereunder.     (b) Refrain from (1) selling any portion of
the Loan to the Borrowers or any affiliate of the Borrowers and (2) accepting
any substitute guaranty or any other security for, the Loan from the Borrowers
or any Affiliate of the Borrowers, without Lenders consent. In the event Lender
refuses to consent to such requested action, Lead Lenders shall be entitled to
either repurchase Lenders Participation Interest for the amount of principal and
accrued interest outstanding or offer the Lenders a Substitution of Security.

      2.2     Representations and Warranties. Lead Lenders and Lenders represent
and warrant to each other that:

-3-



--------------------------------------------------------------------------------



 



(a)  It (i) is a legal entity duly organized, existing and in good standing
under the laws and governmental authority of the jurisdiction of its domicile,
and (ii) has all requisite corporate power to own its property and conduct its
business as now conducted and as presently contemplated.

(b)  The execution, delivery and performance by such Lead Lenders or Lenders of
this Agreement has been authorized by all necessary proceedings (corporate or
otherwise) and does not and will not contravene any provision of law, its
charter or by-laws or operating agreement or any amendment thereof, or of any
indenture, agreement, instrument or undertaking binding upon such Lead Lenders
or Lenders.

(c)  The execution, delivery and performance by such Lead Lenders or Lenders of
this Agreement will result in a valid and legally binding obligation of such
Lead Lenders or Lenders enforceable in accordance with its terms, subject to
bankruptcy, insolvency, fraudulent conveyance and similar laws affecting
creditors’ rights generally, and general principles of equity (regardless of
whether the application of such principles is considered in a proceeding in
equity or at law).

(d)  It has received and approved, as to form and content, sample copies of the
Loan Documents and Assignments, however, such approval shall not operate as a
warranty or representation of the adequacy, validity or binding effect of any of
the Loan Documents or Assignments.

2.3   Cooperation; Accountings. Lead Lenders will, upon the reasonable request
of Lenders, from time to time execute and deliver or cause to be executed and
delivered in a timely fashion such further instruments, and do and cause to be
done such further acts as may be necessary or proper to carry out more
effectively the provisions of this Agreement. The Lead Lenders agree to provide
to Lenders upon reasonable request, but in no event more frequently than once a
month, a statement of all payments received in respect of the Loan.

2.4   Reliance on Lead Lenders. The Lead Lenders shall promptly provide to
Lenders a copy of all financial statements and reports of operating results and
other documents and information received by the Lead Lenders in its capacity as
such pursuant to the Loan Documents. The Lead Lenders shall have a duty and
responsibility to provide Lenders with any credit or other information
concerning the affairs, financial condition or business of the Borrowers which
may come into the possession of the Lead Lenders, including financial
statements, credit reports and any other documents and information.

2.5   Limitation on Lead Lender’s Liability.

(a)  In addition to the Lead Lender’s failure to comply with the terms

-4-



--------------------------------------------------------------------------------



 



of this Agreement, including the Priority of Payment, the Lenders shall have
full recourse against Lead Lenders for the amounts payable by the terms of this
agreement. Lead Lenders obligation with respect to such payments shall be to
remit to the Lenders a monthly payment based on the agreed Interest Rate
calculated on the Participation Interest and the principal amount of the
Participation Interest when a Loan pays off or matures in accordance with this
Agreement.
           (b) Although Lead Lenders will exercise the same care in
administering the Loan as if the Loan were made entirely for Lead Lenders’ own
account, Lead Lenders liability shall be limited to the Lenders Participation
Interest and the amount payable on that at the Interest Rate, except for a loss
due to Lead Lenders’ own gross negligence, willful acts or misconduct.
           (c) Lead Lenders shall be entitled to rely upon any certification,
notice or other communication (including any thereof by telephone, telex,
telegram, cable or telecopy) believed by it to be genuine and correct and to
have been signed or sent by or on behalf of the Lenders. Should approval of any
action, any inaction or any proposed course of conduct in administering the Loan
(either before or after the occurrence of an Event of Default) be requested in
writing by the Lead Lenders from Lenders, such Lenders shall approve or deny
such request in writing and shall deliver the writing to the Lead Lenders within
ten (10) calendar days after the Lenders’ receipt of the Lead Lender’s request.
Any Lenders’ failure to respond within the ten (10) calendar days shall be
deemed consent by such Lender to such request.
           (d) Lead Lenders do not assume and shall have no responsibility or
liability, express or implied, for (i) the collectibility of the Loan made to
Borrowers under, or the enforceability of, any of the Loan Documents, or
(ii) the financial condition or creditworthiness of the Borrowers, or (iii) any
credit or other information furnished by the Borrowers to Lead Lenders, or
(iv) the value of any collateral for the Loan.
      2.6 Lead Lender Rights as Lender. The Lead Lender in its capacity as a
lender hereunder shall have the same rights, powers and obligations hereunder as
all other Lenders and may exercise the same as though it were not acting as the
Lead Lender.

-5-



--------------------------------------------------------------------------------



 



SECTION 3.     ADMINISTRATION OF LOAN
      3.1     Administration and Servicing of Loan. In administering and
servicing the Loan, Lead Lenders shall act in its own behalf as to its interest
in the Loan and shall act as an independent contractor (and not as an agent or
trustee) for the Lenders with respect to their respective interests in the Loan.
The lenders hereby appoint and authorize Lead lenders to act for and on behalf
of the Lenders with regard to the Loan, subject to the restrictions set forth in
this Agreement. Lead Lenders shall utilize its own facilities and equipment and
its own employees and other persons authorized under the Loan Documents in the
administering and servicing of the Loans, all without cost to the Lenders.
      In its administering and servicing of the Loan, Lead Lenders shall perform
the following duties (the enumeration of said duties not being intended to limit
the duties to be performed by Lead Lenders in accordance with the foregoing
paragraph) and shall be subject to the following restrictions and shall have the
following rights:
      (a)     Possession of Loan Documents. For the benefit of the Lenders, Lead
Lenders shall hold in its possession at its principal office executed originals
of all the Loan Documents for each Loan assigned and shall deliver conformed
copies of each thereof to the Lenders.
      (b)     Expenses/Losses. In the event that any reasonable legal expenses
or other expenses for the preservation of the collateral for the Loan or for the
enforcement of the Loan are incurred by Lead Lenders in connection with the Loan
or on or after or in connection with the occurrence of an Event of Default or
the enforcement of any of the Loan Documents (including fees of counsel and
other expenses), Lead Lenders shall bear and advance all such costs. Upon
receipt of reimbursement for such expenses from Borrowers or any other person,
Lead Lenders shall be entitled to retain such reimbursement.
      (c)     Collections. Lead Lenders shall use reasonable efforts to collect
all payments of principal, interest and fees due from the Borrowers under the
Loan Documents and shall remit to the Lenders on a monthly basis a payment
calculated at the agreed Interest Rate based on the outstanding balance of the
Participation Interest. The Lenders shall have the right to an accounting for
all monies received by Lead Lenders in connection with each Loan that has a
Participation Interest by Lenders.
      (d)     Payment Returns. If any payment received by Lead Lenders and
distributed or credited to the Lenders is later rescinded or is otherwise
required to be returned by Lead Lenders to the Borrowers for whatever reason
(including, without limitation, settlement of an alleged claim), the Lenders
shall be entitled to retain any payment received. The covenant contained in this
paragraph shall survive the termination of this Agreement.



--------------------------------------------------------------------------------



 



           (e)     Records. Lead Lenders shall maintain such books and records
relating to the Loan as it would were the Loan made solely by Lead Lenders,
which books and records shall be made available to the Lenders at Lead Lender’s
main branch in Las Vegas, Nevada at all reasonable times for purposes of
inspection, examination and audit upon no less than forty-eight (48) hours prior
notice.
           (f)     Information. During the term of this Agreement, Lead Lenders
shall provide to the Lenders complete and current information as to the accrual
status of the Loan and the status of principal and interest payments, and all
information supplied by Borrowers in connection with the Loan. The Lenders will
treat all such information as confidential, except that disclosure thereof may
be made if required by law or the order of a court having jurisdiction.
           (g)     Administrative Decisions. Lead Lenders shall not, without
written consent of Lenders, (1) release, or agree to the substitution of other
security for any portion of the Real Property, Leasehold Rights and/or
Collateral securing the Loans, (2) grant any release in favor of the Borrowers
under the Loan Documents, or waive the Lenders’ rights to enforce the
obligations of the Borrowers, (3) agree to the revision, modification or
amendment of any of the Loan Documents, or (4) consent to or accept the
cancellation or termination of any of the Loan Documents, except upon payment in
full of each Loan. Subject to the foregoing limitations, and until the
occurrence and declaration of an Event of Default under the Loan Documents and
Borrowers failure to cure within twenty (20) days, Lead Lenders shall have the
right to make decisions in connection with the day-to-day administration and
servicing of the Loan, relating to inspections, review of financial data, and
other matters of an ordinary nature involved in the administration and servicing
of the Loan, without the Lenders’ prior review or approval.
           (h)     Reasonable Efforts. If any Event of Default shall occur under
any of the Loans, Lead Lenders shall use reasonable efforts in accordance with
the Loan Documents to cause the Borrowers, Guarantors and/or Limited Guarantors
to remedy the default.
           (i)     Hazard Insurance and Condemnation Awards. If Lead Lenders
becomes aware of any damage to or actual or potential condemnation affecting any
material portion of the Real Property, Leasehold Rights and/or Collateral
securing the Loans, Lead Lenders will promptly notify Lenders thereof. The
proceeds of any insurance recovery or condemnation award received by Lead
Lenders and not immediately disbursed or applied to the repayment of the Loan or
not otherwise distributed by Lead Lenders shall be deposited in an
interest-bearing account, in trust for all lenders, and the income, if any,
received by Lead Lenders from such account and not payable to others shall be
shared with the Lenders in accordance with terms of this Agreement.


3.2 Payment Priorities Between Lead Lenders and Lenders.



--------------------------------------------------------------------------------



 



(a)  Lead Lenders and Lenders agree that all payment and/or prepayment of
principal due on the Loan, received by the Lead Lenders, shall be for held for
the account of the Lenders and Lead Lenders as their respective interests may
appear, and such payment shall be applied in the following order of priority:
(i) first to the payment of that portion of principal of the Loan provided by
Owens Financial and Owens Mortgage Investment Fund (ii) next to pay any accrued
or outstanding interest due Lenders at the agreed Interest Rate (iii) next to
that portion of the principal of the Loan provided by Vestin Mortgage and Vestin
Fund I and Vestin Fund II. In the event of default under the Loan Documents,
Vestin and Vestin Fund I and Vestin Fund II agree to purchase the Participation
Interest of Owens Financial and Owens Mortgage Investment Fund for the
outstanding balance of that Participation Interest plus any accrued interest.
Vestin Mortgage, Vestin Fund I and Vestin Fund II shall not be entitled to
receive any payment of its Pro Rata Share of the principal of the Loan in
question until Owens Financial and Owens Mortgage Investment Fund has received
payment in full of its Participation Interest of the principal of the Loan and
all accrued interest, late charges, default interest, and any other charges
payable to Lenders under this Agreement.

(b)  Each payment of interest on the Loan, received by the Lead Lender, shall be
for the account of the Lenders and Lead Lenders as their respective interests
may appear, and such payment shall be applied first to the payment of agreed
Interest Rate due on the Participation Interest of the Loan assigned to Owens
Financial or Owens Mortgage Investment Fund for such period that the Interest is
due.

(c)  As an example, assume Lenders purchase an Assignment of a 24.40385%
Participation Interest in a $20,800,000 Loan. The Loan carries an interest rate
of 14.0% and pays monthly Interest only payments at the rate of 10.0%, with the
remaining 4.0% to be paid at the maturity of the Loan. Lenders and Lead Lenders
would receive the following.

Example 1:  Borrowers make a monthly payment of $242,666.67. Lenders are paid
their full share of interest at 10% on $5,000,000.00 or $58,333.33. Vesting
Mortgage, Vestin Fund I or Vestin Fund II receives $184,333.34 or the balance of
the interest paid.

Example 2:  Borrowers make a monthly payment of $60,000. Lenders are paid their
full share of interest at 10% on $5,000,000.00 or $58,333.33. Vestin Mortgage,
Vestin Fund I or Vestin Fund II is receives $1,666.67, or the balance of the
interest paid.

Example 3:  Borrowers do not make a monthly payment, default, declare bankruptcy
or withhold payments for any reason then, Lead Lenders pays 10% on
$5,000,000.00. At this point Lead Lender may buy Lender out of the loan for
$5,000,000.00, plus any accrued interest, including the 4.0% interest due at the
maturity of the Loan.

-8-



--------------------------------------------------------------------------------



 



                   Example 4: Borrowers payoff a portion of the Loan. Lenders
are paid their full Pro Rata Share of the principal balance of the Participation
Interest and interest at 10% to the date of payoff, together with the Pro Rata
Share of the 4.0% interest due at the maturity of the Loan.
                   Example 5: Borrowers pay off the Loan. Lenders are paid their
full Pro Rata Share of the Loan equal to their Participation Interest plus
unpaid interest at 10%, and the 4.0% interest due at the maturity of the Loan.
     3.3   Defaults Under Loan Documents; Enforcement of Remedies. If
foreclosure or similar proceedings are commenced under the Loan Documents, Lead
Lenders shall buy out the Participation Interest of Owens Financial or Owens
Mortgage Investment Fund at the sole an absolute discretion of Lenders.
     3.4   Notices under Collateral Documents. Lead Lenders shall deliver to the
Lenders, promptly upon receipt thereof, duplicates or copies of all notices,
requests and other instruments received by it from any other party under or
pursuant to any of the Loan Documents, if not previously furnished to the
Lenders.
SECTION 4. RESIGNATION OR REMOVAL OF LEAD LENDER
     Lead Lenders will repurchase the Participation Interests of Lenders at
Lenders sole and absolute discretion at any time “for cause”. The term “for
cause” shall be limited to Lead Lenders’ (i) material breach of the terms of
this Agreement, or (ii) fraud committed against Borrowers or Lenders, or
(iii) criminal acts committed against Borrowers or Lenders. Upon any such
removal, the Lenders shall have the right to appoint a successor Lead Lender.
SECTION 5. TERMINATION OF AGREEMENT
     Upon final payment in full of the loan or all obligations owing to Lenders,
such Lenders shall cease to be a party to this Agreement; provided, however, if
all or any part of any payments to such Lenders are invalidated or set aside or
required to be repaid to any Person in any Bankruptcy Proceeding or otherwise,
then this Agreement shall be renewed as of such date and shall thereafter
continue in full force and effect to the extent of the Loan so invalidated, set
aside or repaid. If any portion of this agreement is declared to be invalid or
unenforceable then the remaining portions of the Agreement remain in full force
and effect.
SECTION 6. INDEMNIFICATION OF LENDER

-9-



--------------------------------------------------------------------------------



 



      Vestin Mortgage, Vestin Fund I and Vestin Fund II indemnifies Owens
Financial and Owens Mortgage Investment Fund for all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever which may be imposed on, incurred
by or asserted against them in any way relating to or arising out of this
Agreement or by their participation in any Loan or by any action brought by any
Borrower including all claims relating to the origination of the Loans, except
for the gross negligence or willful misconduct of Lenders or the breach by
Lenders of the terms of this Agreement.
SECTION 7.     NOT A JOINT VENTURE
      Neither the execution of this Agreement nor the Lenders’ several ownership
of interests in Loans, nor any agreement to share in profits or losses arising
as a result of the Loans, is intended to be, nor shall it be construed to be:
(a) the formation of a partnership or joint venture between the Lead Lenders and
Lenders, or (b) the creation of a loan transaction between the Lead Lenders, as
lender, and Lender, as borrower. Vestin Mortgage, in its capacity as Lead
Lender, shall not be deemed to be a trustee for the Lenders in connection with
the Loans or their interests therein. Vestin Mortgage, in its capacity as Lead
Lender, shall owe to the Lenders no duty except as specifically set forth in
this Agreement, and no lender shall be liable to any other person for the
liability of any other lender arising in connection with the Loans or any
transaction related to the Loans, except as may be expressly set forth in this
Agreement.
SECTION 8.     MISCELLANEOUS
      8.1     Amendment.     Neither this Agreement nor any provision hereof may
be amended, waived, discharged or terminated orally, but only by an instrument
in writing signed by all parties hereto.
      8.2     Headings.     The headings in this Agreement are for convenience
of reference only and shall not define or limit the provisions hereof.
      8.3     Applicable Law.     This Agreement shall be construed in
accordance with and governed by the laws of the State of Nevada.
      8.4     Parties in Interest: Decisions by Majority Lenders.     All of the
terms, covenants and conditions contained in this Agreement shall inure to the
benefit of and be binding upon the parties hereto and their permitted successors
and assigns. There shall be no third-party beneficiaries of this Agreement.
      8.5     Further Sale, Pledge, etc.     Lead Lender may not sell, pledge,
assign or otherwise transfer all or any part of its interest in any Loan without
the prior written consent of Lenders, which consent shall not be

-10-



--------------------------------------------------------------------------------



 





  unreasonably withheld. In the event all or any part of Lead Lenders interest
in any Loan is sold, pledged, assigned or otherwise transferred, Lead Lenders
obligations under this Agreement will not be relieved.

      8.6 Notices. Notices under this Agreement shall be in writing and
personally delivered or sent by certified or registered U.S. mail, or a
recognized air courier service, return receipt requested, or by telecopy,
acknowledgment of receipt requested, to the parties at their addresses specified
in the first paragraph of this Agreement. Such addresses may be changed from
time to time by the addressee by serving notice as provided above.
      8.7 Counterpart Execution. This Agreement may be executed in any number of
counterparts with the same effect as if all parties had signed the same
document. All counterparts shall be construed together and shall constitute one
agreement.
      8.8 Attorney’s Clause. If legal action is instituted to enforce the terms
of this Agreement, the prevailing parties shall be entitled to recover from the
losing parties, all costs of collection and enforcement, including reasonable
attorney’s fees. For purposes of this section, the award and recovery of
attorney’s fees shall survive the entry of any judgment thereon and shall
include, without limitation, fees incurred in the following: (1) Post Judgment
Motions; (2) Contempt Proceedings; (3) Garnishment, levy, debtor and third party
examinations; (4) Discovery; (5) Bankruptcy proceedings or other litigation; and
(6) appeals.
      [END OF TEXT, CONTINUED ON NEXT PAGE]



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Lenders have caused this instrument to be duly
executed as of the day and year first above written.


  VESTIN MORTGAGE, INC.,   a Nevada corporation



  By 
 
    Its   By 
 
    Its



  VESTIN FUND I, LLC   a Nevada corporation



  By 
 
    Its   By 
 
    Its



  VESTIN FUND II, LLC   a Nevada corporation



  By 
 
    Its   By 
 
    Its



  OWENS FINANCIAL GROUP, INC.,   a California corporation



  By  /s/ William C. Owens

 
 
  William C. Owens, President     OWENS MORTGAGE INVESTMENT FUND,   a California
Limited Partnership     By: Owens Financial Group, Inc.,

  Its:  General Partner

  By  /s/ William C. Owens    
 
    William C. Owens, President



--------------------------------------------------------------------------------



 



      IN WITNESS WHEREOF, the Lenders have caused this instrument to be duly
executed as of the day and year first above written.


  VESTIN MORTGAGE, INC.,   a Nevada corporation



  By  /s/ Daniel B. Stubbs

 
 
  Its Daniel B. Stubbs   Senior Vice President



  By 

 
 
  Its




  VESTIN FUND I, LLC   a Nevada corporation



  By  /s/ Vestin Mortgage, Inc., a Nevada Corporation

 
 
  Its Manager




  By  /s/ Daniel B. Stubbs

 
 
  Its Daniel B. Stubbs, Senior Vice President




  VESTIN FUND II, LLC   a Nevada corporation



  By  /s/ Vestin Mortgage, Inc., a Nevada corporation

 
 
  Its Manager




  By  /s/ Daniel B. Stubbs

 
 
  Its Daniel B. Stubbs, Senior Vice President




  OWENS FINANCIAL GROUP, INC.,   a California corporation



  By 

 
 
  Its




  By 

 
 
  Its




  OWENS MORTGAGE INVESTMENT FUND,   a California Limited Partnership



  By 

 
 
  Its




  By 

 
 
  Its

-11-